PER CURIAM:
Upon consideration of the petitions for panel rehearing filed by the Federal Communications Commission and the Interve-nors-Respondents, the opinion filed in this case on July 31, 2006, and published at 457 F.3d 1238, is modified in one respect. The final sentence of the opinion is deleted, and in its place the following is inserted:
Because the Communications Act allows the states to regulate line item billing for wireless services, we GRANT the petitions for review filed by the State Consumer Advocates and the State Utility Regulators, VACATE the preemption ruling set forth in the Declaratory Ruling in the Second Report and Order, and REMAND the case to the Commission.
In all other respects, the petitions for panel rehearing are DENIED.